Exhibit 7C Addendum to Question 7.c on Form N-SAR List the name of each series and give a consecutive number to each series in excess of the 99 consecutive series permitted by the Form. Please refer to the most recent shareholders report for additional information concerning the funds. Series Number Series Name Is this the Series last filing for this series? (Y/N) ACTIVE BOND TRUST N AMERICAN FUNDAMENTAL HOLDING TRUST N AMERICAN GLOBAL DIVERSIFICATION TRUST N AMERICAN GLOBAL GROWTH TRUST N AMERICAN GLOBAL SMALL CAP TRUST N AMERICAN HIGH-INCOME BOND TRUST N AMERICAN ASSET ALLOCATION TRUST N AMERICAN BOND TRUST N AMERICAN NEW WORLD TRUST N TOTAL BOND MARKET TRUST A N TOTAL BOND MARKET TRUST B N EMERGING MARKETS VALUE TRUST N FRANKLIN TEMPLETON FOUNDING ALLOCATION TRUST N HIGH INCOME TRUST N INCOME TRUST N CORE STRATEGY TRUST N INTERNATIONAL SMALL COMPANY TRUST N MID CAP INTERSECTION TRUST N MID CAP VALUE EQUITY TRUST N MID VALUE TRUST N MUTUAL SHARES TRUST N SMALL CAP VALUE N SMALL COMPANY GROWTH TRUST N NEW INCOME TRUST N US MULTI SECTOR TRUST N VALUE & RESTRUCTURING TRUST N HERITAGE TRUST N FLOATING RATE INCOME TRUST N CORE ALLOCATION PLUS TRUST N GROWTH EQUITY TRUST N CAPITAL APPRECIATION VALUE TRUST N DISCIPLINED DIVERSIFICATION TRUST N CORE DIVERSIFIED GROWTH AND INCOME TRUST N ALPHA OPPORTUNITIES TRUST N SMALLER COMPANY GROWTH TRUST N SHORT TERM GOVERNMENT INCOME TRUST N BALANCED TRUST N INTERNATIONAL INDEX TRUST N CORE FUNDAMENTAL HOLDINGS TRUST N CORE GLOBAL DIVERSIFICATION TRUST N CORE ALLOCATION TRUST N CORE DISCIPLINED DIVERSIFICATION TRUST N CORE BALANCED TRUST N CORE BALANCED STRATEGY TRUST N BOND TRUST N
